

COMMON STOCK SHARE EXCHANGE AGREEMENT


THIS COMMON STOCK SHARE EXCHANGE AGREEMENT (the "Agreement"), made and entered
into on August 20, 2007 (the “Effective Date”), by and among (i)
BuglessBeds.com, Inc., a Nevada corporation, with its principal place of
business located at 3202 Fondren Road, Houston, Texas 77063 (“BuglessBeds”) and
(ii)  PNG Ventures, Inc., a Nevada corporation, with its principal place of
business located at 2038 Corte del Nogal, Suite 110, Carlsbad, California 92011
(“PNGX”) For purposes of this Agreement, BuglessBeds and PNGX shall be referred
to herein individually, as a "Party," and collectively as "Parties."


In consideration of the mutual covenants, guarantees and warrantees described
more fully herein, this Agreement provides for the exchange of (i) 40,000,000
restricted common shares of PNGX (the “PNGX Shares”) represented by the
certificate, a copy of which is attached hereto as Exhibit A, to be exchanged
for (ii) 199 restricted common shares of BuglessBeds, Inc. (the “BuglessBeds
Shares”) represented by the certificate, a copy of which is attached hereto as
Exhibit B. The PNGX Shares and the Bugless Shares may hereinafter be referred to
collectively as the “Exchange Shares”).
 
I.           EXCHANGE PROCEDURE AND CLOSING.


Subject to all of the terms and conditions set forth in this Agreement being
satisfied, the exchange of Shares (the “Share Exchange”) contemplated by this
Agreement shall take place at the offices of the PNGX or at such other place as
the Seller and the Purchaser shall agree in writing, concurrently with the
execution of this Agreement (the “Closing”). BuglessBeds and PNGX shall deliver
the respective Exchange Shares to the other Party in the following manner:


a.           a certificate representing the PNGX Shares shall be delivered to
BuglessBeds issued in the name of “BuglessBeds, Inc.” and;


b.           a certificate representing the BuglessBeds Shares shall be
delivered to PNGX issued in the name of “PNG Ventures, Inc.”


II.           TAX FREE REORGANIZATION.


Both Parties intend that the Share Exchange will qualify as a tax-free
reorganization pursuant to Section 368(a) of the Internal Revenue Code of 1986,
as amended.


III.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND SELLER.


The Purchaser and Seller hereby represent, warrant, and covenant as follows:


a.           Legal Power.  Both parties have the requisite power to enter into
this Agreement, to exchange the Shares hereunder, and to carry out and perform
their obligations under the terms of this Agreement.


b.           Due Execution.  This Agreement has been duly executed and delivered
by each party, and, upon due execution and delivery by each party, this
Agreement will be a valid and binding agreement on the parties.


c.           Restricted Securities.  Both parties have been advised that the
Exchange Shares have not been registered under the Securities Act or any other
applicable securities laws and that the Exchange Shares are being offered and
sold pursuant to Section 4(2) of the Securities Act, and that each parties
reliance upon Section 4(2) of the Securities Act is predicated in part on the
individual parties representations as contained herein. The parties are
acquiring the Exchange Shares for their own account, for investment purposes
only and not with a view to, or for sale in connection with, a distribution, as
that term is used in Section 2(11) of the Securities Act, in a manner which
would require registration under the Securities Act or any state securities
laws. The parties understand and acknowledge that the Exchange Shares will bear
the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


d.           Sophistication and Ability to Bear Risk of Loss.  The parties
acknowledges that they are able to protect their interests in connection with
the acquisition of the Exchange Shares and can bear the economic risk of
investment in such securities without producing a material adverse change in the
party’s financial condition.  The parties otherwise have such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Exchange Shares.


e.           Purchases by Groups.  The parties represent, warrant, and covenant
that they are not acquiring the Exchange Shares as part of a group within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.


IV.           FURTHER ASSURANCES; COOPERATION.


Each party hereto will, before, at, and after the Closing, execute and deliver
such instruments and take such other actions as the other party or parties, as
the case may be, may reasonably require in order to carry out the intent of this
Agreement.
 
V.           MISCELLANEOUS.


a.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California.


b.           Attorneys’ Fees.  Should any party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other party or parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.
 
c.           Jury Trial Waiver.   To the fullest extent permitted by law, each
of the parties hereto hereby knowingly, voluntarily and intentionally waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement or any other document or any dealings between them
relating to the subject matter of this Agreement and other documents.
 
d.           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.


e.           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.


f.           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


g.           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of both parties. Any amendment or waiver
effected in accordance with this Section shall be binding upon each future
holder of any security exchanged under this Agreement.


h.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
addresses first listed above.


i.           Faxes and Counterparts.  This Agreement may be executed in one or
more counterparts.  Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission shall be equally as effective
as delivery of an executed hard copy of the same.  Any party delivering an
executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.


j.           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


 


SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and entered into as of the date first above written.




PNG VENTURES, INC.
 
BUGLESSBEDS.COM, INC.
 
 
/s/ Mark L. Baum
___________________________________
By: Mark L. Baum
Its: President
 
 
/s/ Mark L. Baum
___________________________________
By: Mark L. Baum
Its: President



 
 

 
EXHIBIT A


PNGX Certificate




 
 

 
EXHIBIT B


BuglessBeds.com, Inc. Certificate

 


